     Case 2:19-cv-00477-CJC-FFM Document 22 Filed 10/27/20 Page 1 of 2 Page ID #:372



                                                                            JS-6
 1

 2
                                                                           10/27/2020
 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11    CHRISTY SCHRAGEL,                          ) Case No.: CV 19-00477-CJC (FFMx)
                                                 )
12                                               )
                  Plaintiff,                     )
13          v.                                   )
                                                 ) JUDGMENT
14                                               )
      AMERICAN AIRLINES, INC., and               )
15    DOES 1 through 25, inclusive,              )
                                                 )
16                                               )
                  Defendants.                    )
17                                               )
                                                 )
18                                               )
                                                 )
19                                               )
                                                 )
20                                               )
21

22

23          Plaintiff Christy Schragel brings this action against Defendant American Airlines.
24    The case came before the Court on Defendant’s motion for summary judgment. Having
25    considered the evidence and arguments presented, the Court hereby ORDERS that:
26

27          1. Defendant’s Motion for Summary Judgment is GRANTED.
28          2. Plaintiff shall take nothing on her complaint against Defendant.

                                                 -1-
     Case 2:19-cv-00477-CJC-FFM Document 22 Filed 10/27/20 Page 2 of 2 Page ID #:373




 1          3. Judgment is hereby entered in favor of Defendant and against Plaintiff.
 2

 3        DATED: October 27, 2020
 4

 5
                                                       HON. CORMAC J. CARNEY
 6

 7                                             UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
